 NORTON AUDUBON HOSPITAL
 143
Norton Healthcare, Inc., d/b/a Norton Audubon Hos-
pital and Nurses Professional Organization, af-
filiated with the United Nurses of America, 
American Federation of State, County and Mu-
nicipal Employees, AFLŒCIO. 
Cases 9ŒCAŒ
36909 and 9ŒCAŒ37091 
January 30, 2004 
DECISION AND ORDER 
BY MEMBERS 
LIEBMAN
, SCHAUMBER, AND 
WALSH On December 9, 2002, Admi
nistrative Law Judge Ar-
thur J. Amchan issued the 
attached decision.  The Re-
spondent filed exceptions, a supporting brief, and a reply 
brief. The General Counsel and the Charging Party filed 
answering briefs.  The General Counsel also filed limited 
exceptions to the judge™s recommended remedy and or-

der, a supporting brief, and a reply brief.  The Respon-
dent filed an answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and affirms the 
judge™s rulings, findings,
1 and conclusions and adopts 
the recommended Order as modified.
2  The General Counsel filed exceptions to the judge™s 
recommended remedy and Order, arguing that they fail to 
include any reference to the Respondent™s having unlaw-
fully reported the discrimina
tee, Elizabeth Jane Gentry, 
to the Kentucky Board of Nursing (KBN).  The General 
Counsel further contends that the remedy, Order, and 
notice should be modified to
 require that the Respondent 
reimburse Gentry, with intere
st, for expenses which she 
may have incurred while defending herself before the 

KBN.   
We find merit in these exceptions.  The judge found 
that the Respondent unlawfully reported Gentry to the 

KBN.  It is customary for th
e Board to require a respon-
dent to pay an individual™s legal expenses as part of the 

remedy where such costs may have been incurred in con-

nection with the unlawful 
conduct.  See, e.g., Webco In-dustries, 
337 NLRB 361 (2001) (employer ordered to 
pay reasonable legal expenses employee may have in-

curred in defending against a suit for breach of severance 
                                                          
 1 Some of the Respondent™s exceptions imply that the judge™s rul-
ings, findings, and conclusions demonstrate bias and prejudice. On 
careful examination of the judge™s 
decision and the entire record, we 
are satisfied that the Respondent™s contentions are without merit. 
2 Pursuant to the General Counsel™s limited exceptions, we have 
modified the judge™s recommended Or
der.  We shall also issue a new 
notice reflecting these modifications. 
Further, we shall substitute a narrow cease-and-desist Order for the 
broad one recommended by the judge. 
agreement which was preempted
 and retaliatory).  Con-
sistent with that precedent, we shall order the Respon-
dent to reimburse Gentry for the reasonable expenses 
incurred in connection with the Respondent™s unlawfully 

motivated referral of her to the KBN. 
AMENDED 
REMEDY
 Add the following after the second paragraph.  
ﬁThe Respondent, having violated Section 8(a)(3) and 
(1) by reporting Elizabeth Jane Gentry to the Kentucky 

Board of Nursing, must reimburse her, with interest
 as 
computed in
 New Horizons for the Retarded, 
283 NLRB 
1173 (1987), for all reasonable legal expenses which she 

may have incurred while defending herself before the 
Kentucky Board of Nursing.ﬂ
 ORDER The National Labor Relations Board adopts the rec-
ommend Order of the administrative law judge as modi-
fied below and orders that the Respondent, Norton 

Healthcare, Inc. d/b/a Norton Audubon Hospital, Louis-
ville, Kentucky, its officers, agents, successors, and as-
signs, shall take the action set forth in the Order as modi-

fied. 1. Delete paragraph 1(b) of the judge™s Order and add 
the following as 1(b). 
ﬁ(b) Reporting any employee to the Kentucky Board of 
Nursing for supporting the Nurse™s Professional Organi-

zation or any other union.ﬂ 
2. Add the following as paragr
aph 1(c). ﬁ(c) In any like 
or related manner interfering with, restraining, or coerc-

ing employees in the exercise
 of the rights guaranteed 
them by Section 7 of the Act.ﬂ 
3. Insert the following as paragraph 2(c) and reletter 
the subsequent paragraphs. ﬁ(c) Reimburse Elizabeth 
Jane Gentry for all reasonable legal expenses which she 
may have incurred while defending herself before the 

Kentucky Board of Nursing, plus interest as described in 
the amended remedy section of this decision.ﬂ 
4. Substitute the attached notice for that of the admin-
istrative law judge. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
341 NLRB No. 20 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 144 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT discharge you, report you to the Ken-
tucky Board of Nursing, or otherwise discriminate 
against any of you for supporting the Nurses Professional 

Organization or any other union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Elizabeth Jane Gentry full reinstatement to 
her former job or, if that job no longer exists, to a sub-
stantially equivalent position, without prejudice to her 

seniority or any other rights or privileges previously en-
joyed. 
WE WILL make Elizabeth Jane Gentry whole for any 
loss of earnings and other benefits resulting from her 

discharge, less any net interim earnings, plus interest. 
WE WILL reimburse Elizabeth Jane Gentry for all rea-
sonable legal expenses which she may have incurred 

while defending herself before the Kentucky Board of 
Nursing, with interest.   
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful discharge of Elizabeth Jane Gentry, and 
WE WILL, within 3 days thereafter, no
tify her in writing that this 
has been done and that the discharge will not be used 

against her in any way. 
 NORTON 
HEALTHCARE
, INC. D/B/A NORTON 
AUDUBON 
HOSPITAL
  Donald A. Becher, Esq
., for the General Counsel. 
Grover C. Potts Jr. 
and Michelle D. Wyrick, Esqs. (Wyatt, Tar-
rant & Combs, LLP), 
of Louisville, Kentucky, for the Re-
spondent. Kay Tillow, 
of Louisville, Kentucky, for the Charging Party. 
DECISION STATEMENT OF THE 
CASE ARTHUR J. AMCHAN, Administrative Law Judge.  This case was tried in Louisville, Kentucky, from September 30 through 
October 4, 2002. On July 13, 19
99, the Union, the Nurses Pro-
fessional Organization, affiliated with the United Nurses of 

America, American Federation of
 State, County and Municipal 
Employees, AFLŒCIO (NPO), f
iled the charge in Case 9ŒCAŒ
36909, alleging, among other things, that the Respondent had 
terminated Jane Gentry on the pr
evious day in violation of Sec-
tion 8(a)(3) and (1) of the Act.
1  On September 29, 1999, the 
NPO filed the charge in Case 9ŒCAŒ37091 alleging that Re-
spondent had filed a complaint against Gentry with the Ken-

tucky Board of Nursing (KBN) on July 13, 1999, in violation of 
the Act.   
Respondent contends that it terminated Gentry and reported 
her to the KBN for nondiscriminatory reasons.  Specifically, 
Norton contends that it took these steps because Gentry acted 
ﬁoutside the scopeﬂ of her register
ed nurse™s license in injecting 
one cubic centimeter (CC) of normal saline into an intravenous 

line (IV) attached to Faye Jeannette, a postangioplasty patient, 
who was complaining of chest pa
in and requesting an injection 
on the evening of June 21, 1999. 
In November 1999, the National Labor Relations Board™s 
(the Board or NLRB) Regional Di
rector declined to issue a 

complaint in either case.  The Union appealed this decision and 
on March 31, 2000, the General 
Counsel denied the appeal.  
The NPO filed a motion for reconsideration.  On August 11, 

2000, the motion was granted with
 respect to Jane Gentry™s 
discharge, but denied with respec
t to allegations not relevant to 
this proceeding.  The Regional Director issued a complaint on 
September 14, 2000, alleging violations both with respect to the 
discharge and the complaint filed with the KBN. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, Respondent, and the Charging Party, I 

make the following FINDINGS OF FACT
 I. JURISDICTION
 Respondent, Norton Healthcare, In
c., operates an acute care 
hospital known as Norton Audubon Hospital in Louisville, 

Kentucky.  Respondent
 derives gross annual revenues in excess 
of $250,000 and purchases and rece
ives goods valued in excess 
of $50,000 directly from suppliers
 outside of Kentucky. Re-
spondent admits and I find that it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act and that the Union, the Nurses Professional Organiza-
tion, is a labor organization within the meaning of Section 2(5) 
of the Act. II. ALLEGED UNFAIR LABOR PRACTICES
 A. Background The Nurses Professional Organization (NPO) began trying to 
organize the nurses at Audubon in the 1980s when it was oper-

ated by Humana.  The Board conducted a representation elec-
tion at the hospital in 1989, which the Union lost. 
In 1993, Columbia Healthcare purchased the hospital.  An-
other representation election wa
s conducted in March 1994; the 
NPO lost that election as well.  The Union filed numerous un-

fair practice charges pertaining to the 1994 election.  The 
charges were heard by Admini
strative Law Judge John West 
who, on March 31, 1997, issued a decision recommending that 
the Board order Audubon Hospital to recognize and bargain 
with the NPO.  Judge West also found numerous violations of 
                                                          
 1 The alleged discriminatee™s full name is Elizabeth Jane Gentry. 
  NORTON AUDUBON HOSPITAL
 145
Section 8(a)(1) of the Act.  Th
ese included (1) unlawfully solic-
iting grievances with promises to adjust them; (2) discriminato-
rily enforcing rules affecting campaign literature; (3) unlaw-
fully threatening employees by
 linking union support with plant 
closure or sale, job and benef
it loss, discrimination and disci-
pline; (4) unlawfully stating that
 it would not negotiate if em-
ployees selected the Union as their collective-bargaining repre-

sentative; and (5) attempting to discourage employees™ union 
support prior to the election by
 announcing a wage increase, 
new long-term insurance disability insurance benefits, in-

creased benefits for certain part-time employees, and the estab-
lishment of a new committee to deal
 with registered nurse (RN) 
staffing issues and complaints. 
Judge West also found a number of 8(a)(3) and (1) violations 
including a discriminatory discharge or layoff; a discriminatory 

discipline; discriminatory shift assignments, evaluations, and 
denials of employment oppor
tunities and promotions.  
In May 1998, the NPO learned 
that Respondent, then known as Alliant Healthcare, was in the process of purchasing the 
hospital.  On June 30, 1998, th
e NPO wrote the chief executive 
officer of Alliant requesting that it recognize and bargain with 

the Union.  Among the numerous signatories to this letter was 
Jane Gentry, a union trustee.  
Alliant declined 
to recognize and 
bargain with the Union, noting that Judge West™s decision was 
still pending before the NLRB.
2Norton assumed control of the Audubon on September 1, 
1998.  It assigned two new mana
gers to operate the facility, 
President Thomas Kmetz and Chief Nursing Officer Mary (Cis) 

Gruebbel.  In the fall of 1998
, Norton sought from the Jeffer-
son, Kentucky County Commissi
on (also called the Jefferson 
County Fiscal Court) approval for the issuance of low interest 
tax-exempt bonds to facilita
te its purchase of Audubon and 
other hospitals in the Louisville area.  The NPO campaigned 
vigorously to condition the issuance of such bonds on Respon-
dent™s recognizing and bargaining with it.  The Union testified 
before the Fiscal Court in suppor
t of its position and engaged in 
informational picketing.  The Fiscal Court approved the issu-
ance of the bonds without such conditions. 
The NPO also filed a number of unfair labor practice charges 
against Respondent.  One challenged its closing of the Audu-
bon pediatrics unit; another challenged the closing of the ob-
stetrics unit.  The General Counsel declined to issue a com-
plaint in both these instances. 
On February 25, 1999, Respondent
 issued a written warning 
to Susan Yost, a registered nurse, who was the NPO™s represen-
tative at Norton facilities.  This warning was issued because 
Yost had called a number of 
Respondent™s housekeeping em-
ployees to ask them if they would talk to newspaper reporters 

about Norton™s plan to outsource the housekeeping function at 
the Audubon hospital.  Judge Leonard Wagman found this 
                                                          
 2 Due to a 100-percent turnover in management and the 3-1/4 years 
delay in which the case was pending 
before it, the Board declined to 
adopt Judge West™s recommendation of 
a bargaining order.  It ordered a 
second election instead.  However, the Board affirmed Judge West™s 
findings and conclusions regardin
g Audubon™s 8(a)(3) and (1) viola-
tions, 
Audubon Regional Medical Center, 
331 NLRB 374 (2000). 
The Union has ﬁblockedﬂ the condu
ct of another election pending 
the resolution of its unfair labor 
practice charges against Norton. 
warning to constitute a violation of Section 8(a)(1) of the Act.  
No exceptions were filed to this decision, which became a final 
order of the Board on June 16, 2000. 
In the same decision, Judge 
Wagman also adjudicated sev-
eral other unfair labor practice charges filed by the NPO shortly 
after it began renewed efforts to obtain authorization cards from 
Norton™s employees.  Again, in the absence of exceptions, the 
Board also adopted his finding that in May 1999, Norton im-
plemented a stricter solicitation policy to interfere with em-
ployees™ Section 7 rights, in viol
ation of Section 8(a)(1) of the 
Act, 
Norton Healthcare, Inc., 
JDŒ56Œ00 (2000).   
In another decision, Judge Irwin Socoloff found that Norton violated Section 8(a)(3) and (1
) of the Act between August 11, 
1999, and mid-September 2000 by 
failing and refusing to em-
ploy Wilma McCombs, a member of the NPO executive board, 

as a patient support associate, because of her union and other 
protected activities.   He also found that Norton violated Sec-
tion 8(a)(1) in July 2000, by Cl
inical Manager Kim Blair, in 
telling Martha Ann Hurst, anot
her member of the NPO execu-
tive board, that she could not discuss the Union during working 
hours, despite the fact that disc
ussion of other nonwork-related 
subjects was permitted.  The Board affirmed Judge Socoloff™s 
rulings, findings, and conclusions on the day the instant hearing 
began, Norton Audubon Hospital
, 338 NLRB No. 34 (2002). 
B. Jane Gentry™s Career at Audubon 
Jane Gentry began working as
 a staff nurse at the Audubon 
Hospital in 1981.  She joined the NPO in the 1980s and was 

active in the Union as a trustee.  At the time of her discharge, 
Gentry was the legislative direct
or of the NPO.  Gentry also 
solicited authorization cards an
d passed out union leaflets in 
front of the hospital.  She also was one the signatories on the NPO™s letters to Respondent.  Norton has stipulated that it was 
well known that Gentry was a un
ion supporter and specifically 
that Randa Bryan, Gentry™s supervisor, was aware of this fact.  

Mary (Cis) Gruebbel, Respondent™s chief nursing officer, who 
was aware of the NPO™s renewed 
efforts in getting authoriza-tion cards, also testified that 
she was aware of Gentry™s support 
the Union.   
Gentry worked in the Audubon Hospital™s coronary care unit 
for 16 years until September 1997, 
when that unit was absorbed 
into the open-heart unit (OHU).  In the coronary care unit, she 
had extensive experience treating patients who had the balloon 
angioplasty procedure.  After 19
97, angioplasty patients were 
normally treated in the cardiovascular unit.  Such patients were 

generally treated
 in OHU, where Gentry worked, only if they 
had some additional medical condition other than a cardiovas-
cular problem. 
Randa Bryan, who became the manager of OHU in February 
1999, and, thus, Gentry™s supervisor, considered Gentry to be 
ﬁan excellent nurseﬂ (Tr. 405).  When testifying before the 
Kentucky Board of Nursing, Br
yan acknowledged that Gentry 
ﬁprovided good care to her patientsﬂ
 and that ﬁthere have been 

many glowing comments about [G
entry].ﬂ  Similarly, Helen 
Tate and Joanne Shackelton, nurses who worked with Gentry 

for many years, described her as ﬁan excellent nurse.ﬂ 
At least some of the doctors who worked with Gentry at 
Audubon shared this view.  In April 1997, Dr. Alan Lansing,   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 146 
called as a witness in the inst
ant proceeding by Respondent, 
wrote:  I have known Jane for many years and I know that she not 
only delivers excellent patient care, but has also had good rap-
port with families as well as the medical and nursing staff.  I 
have always observed her to be very responsive, courteous 
and  conscientious.  I regard her 
skills with great respect. [Tr.  
928.] 
 Lansing agreed with the April 13, 2000 deposition opinion of 
Dr. William Schmidt that: 
 Initially when the CCU unit was opened, Nurse Gentry 
took care of the majority of my post angioplasty patients 

and did an excellent job . . . . 
I always found her to be an outstanding nurse, proba-
bly one of the best nurses at Audubon. [Tr. 929; Jt. Exh. 1 
pp. 52Œ53.]
3 Jane Gentry, however, was not universally popular.  She was 
apparently very outspoken 
and alienated some people.
4  In 
1997, she was suspended by Columbia.  The NPO filed an un-

fair labor practice regarding th
is suspension and the General 
Counsel issued a complaint.  
In June 1999, Columbia settled 
the matter by agreeing to make Gentry whole for any losses 
sustained by virtue of the suspension and to remove from her 
records any reference to the suspension. 
Shortly after Norton began running the Audubon Hospital, 
Steve Williams, then the manager of the open-heart unit, called 
Gentry over and told her that he heard that Gentry had been 
making negative comments about Alliant.
5  Williams told her 
that she was not to do that anymore because she wasn™t giving 

Alliant a chance.  He told Gentry that ﬁthey were going to be 
watching [her] to make sure that [she] had corrected [her] atti-
tude [Tr. 172Œ173].ﬂ
6On October 8, 1998, Williams placed Gentry on a perform-
ance improvement plan.  This discipline was initiated for Gen-
try™s failure to take vital signs and perform ﬁneuro checksﬂ on a 
fresh postoperative patient on that day.  It was also initiated for 
failure to treat a patient™s elev
ated blood pressure and Gentry™s 
alleged ﬁbad attitude and conduct in the unit.ﬂ  On December 1 

and 28, 1998, Williams met with Gentry and noted there were 
no complaints.  His last note remarked, ﬁNo problems-no com-
plaints-keep up the good work.ﬂ 
                                                          
 3 Portions of two depositions taken from Dr. Schmidt are contained 
in Jt. Exh. 1.  The first was taken on October 18, 1999; the second on 
April 13, 2000. 
4 I decline to credit the testimony 
of Chris Ballard, the charge nurse 
in OHU on June 21, due to the personal animosity he has towards Gen-
try, which is very apparent from 
his testimony.  Ballard™s testimony on 
direct, for example, appears calculate
d to cast Gentry in the very worst 
light, particularly when compared to his testimony on cross-

examination. 
5 Alliant did not change its name
 to Norton Healthcare until January 
1999. 
6 Gentry™s testimony regarding this
 conversation is uncontradicted.  
Steve Williams, the manager of the OHU, is a different person from 
Steve Williams, the CEO of Norton.  
C. The June 21, 1999 Incident for which Gentry 
 was Fired 
On June 21, 1999, Dr. William Schmidt performed a balloon 
angioplasty and stent placemen
t on Faye Jeannette, a 90-pound, 
61-year-old woman, in Audubon™s 
cardiac catherization labora-
tory.  The procedure entailed th
e insertion of a tiny balloon fed 
through a wire into the patient™s coronary artery, which was 
then inflated to push back the 
plaque that was inhibiting blood 
flow.  Thereafter, a stent, made of titanium steel mesh, was 

opened to support the artery walls. 
Jeannette™s surgery was successful with no complications.  
At about 4:25 p.m., a nurse in 
the cardiac cather
ization labora-
tory administered morphine to 
Jeannette in response to the pa-
tient™s complaints of back pain (GC Exh. 60(a) p. 22).  At about 5 p.m., Jeannette was transferre
d to the open-heart unit, where 
Gentry, who was working the 3 to
 11 p.m. shift, was assigned 
to care for her. 
Patients who have had an angi
oplasty are normally sent to 
the cardiovascular unit.  Jeannette, however, was sent to the 
open-heart unit because she had a complicated medical history.  
A heart attack (myocardial infarction) had been arrested and 
aborted by the administration of
 Heparin at Suburban Hospital 
in Louisville, before Jeannett
e was transferred to Audubon.  
However, Jeannette did not have 
a heart attack at either Subur-
ban or Audubon: 
 The main reason [Jeannette] was placed in the open-heart unit 

on the procedure was not based on her cardiac risk factor but 
my view was based on her gastroenterology risk factors in 
view of her having a GI bleed at Suburban Hospital and the 
need to treat her with IV aggrestat which is a platelet inhibitor 
which significantly increases so
meone™s risk for bleeding.  
She was placed in the open-heart unit primarily for close ob-

servation to look for hemorrhaging of her colon. [Jt. Exh. 1, 
Schmidt deposition of April 13, 2000, p. 51.] 
 At about 6:15 p.m., Gentry r
eceived Dr. Schmidt™s standing orders.  The open-heart unit secretary bracketed the orders and 
Gentry signed under the bracket 
indicating that she was aware 
of them.  No one is allowed to make any entries inside the 

brackets.  The brackets are intended to show what was ordered 
for the patient at the time the patient was assigned to the unit.  
Changes in the orders are to be noted elsewhere on the patient™s 
chart (GC Exh. 60(a), pp. 37Œ38). 
Two IV lines were attached to Jeannette.  One was to de-
signed to re-hydrate the patient and the other to deliver ag-
grestat in order to prevent clotting. If Jeannette complained of 
chest pain, Dr. Schmidt™s orders were to perform an EKG and 
administer a 0.4 mg patch of nitroglycerineŠif her systolic 
blood pressure was above 90.  Schmidt generally does not order 
morphine for angioplasty patients because, on the basis on his 

experience in performing appr
oximately 900 a
ngioplasties, 
virtually no patient experiences ch
est pain related to this proce-
dure, if treated with
 aggrestat (Jt. Exh. 1, pp. 28Œ30).  More-
over, morphine ﬁcan be a dangerous drug because [patients] can 

become over sedated and stop breathingﬂ (Jt. Exh. 1, deposition 
of April 13, 2000 at 49).  Schmidt did not order morphine for 
Jeannette.  Although the preprint
ed standard order form has a 
space for a morphine order, the space was blank when Gentry 
  NORTON AUDUBON HOSPITAL
 147
signed the orders (GC Exh. 60(a) pp. 37Œ38).  The only pain 
medication Schmidt prescribed was percocet, ﬁas neededﬂ 
every 3 hoursŠfor noncardiac chest pain. 
While Gentry was doing her ini
tial assessment of Jeanette, 
the patient woke up screaming th
at she was dying; that some-
one had to help her because she was in such pain.  Gentry 
looked at a monitor to which Jeanette was attached.  The moni-
tor indicated that Jeannette™s 
EKG rhythm, heart rate, blood 
pressure, and oxygen saturation were normal.  She then injected 
1 CC of saline, which is salt water, an inert substance into the 
aggrestat IV.  Gentry may have done this in whole or in part to 
flush the IV line.  She may al
so have done this to placate 
Jeannette.  The patient immediately went back to sleep. 
At about this time, Dr. Schmidt came up to the open-heart 
unit to check on his patients.  While Schmidt was attending to 
another patient, Gentry approach
ed him and told Schmidt that 
Jeannette was anxious and complaining of chest pain, which 

she believed was unrelated to her heart.  Gentry also told 
Schmidt either that she flushed Jeannette™s IV with saline, or 
that she had administered saline, and that the patient had gone 

back to sleep.  Schmidt nodded 
and prescribed xanax to treat 
Jeannette™s anxiety.  He did not 
indicate to Gentry that she had 
done anything improper, nor did he prescribe any additional 
medication for chest pain. 
At about 7 p.m., or shortly th
ereafter, Gentry went on her 
lunchbreak.  She asked Diane McNutt, a registered nurse then 
employed by a temporary staffing agency, to watch Jeannette 
for her.  After Gentry had been gone for about 5 or 10 minutes, 
Jeannette started screaming and 
pressed her call light to sum-mon a nurse.  When McNutt entered her room, Jeannette was 

clutching her chest, complaining of
 pain at the highest level of 
intensity (10 on a scale of 1Œ10).   McNutt looked on the stand-
ing orders for a morphine order and didn™t see one.  Nurse 
Alicia Croney assisted her in 
performing an EKG and McNutt 
administered nitroglycerine at 7:40 and 7:45 p.m.  McNutt 

asked Registered Nurse Rebecca Kiesler to check the chart to 

see if she had missed a morphine order. 
Kiesler testified that she called Dr. Paul Loheide, the resident 
on duty for Dr. Schmidt™s practice, and that she obtained from 
him an order for morphine 2Œ4 mg to be administered as 
needed via an IV, but no more frequently than every hour.  Dr. 
Loheide testified before the Kentucky Board of Nursing on 
April 18, 2000, that he does not recall Faye Jeannette.  How-
ever, he testified as to his general practice if he received a call 
from a nurse in OHU about a patient complaining of chest pain 
3Œ4 hours after an angioplasty and stent placement.  Dr Loheide 
stated he would direct the nurse to do an EKG and then would 
go see the patient in person to evaluate the situation.  Further, 
he testified that he would not order morphine over the phone 

because there is no way to determine the source of pain without 
examining the patient. 
Kiesler filled in a morphine order on the original standing 
orders, which she and Norton concede is improper.  Further-
more, she did not record the name of the physician who gave 
her the order, which is a vi
olation of Audubon™s patient care 
manual (GC Exh. 59; Tr. 904Œ08).  With regard to telephone 

orders, this manual requires: 
 4. All telephone orders must be signed by a physician 
within 24 hours.
75. The nurse accepting the orders must repeat them for 
confirmation prior to the termination of the conversation. 
6. Telephone orders are to be
 designated by the letters 
T.O or P.O. (med, dose, rout
e, freq T.O. Dr. Jones per 
Jane Does, RN/LPN).  As to requirement 4, no physic
ian signed the morphine order 
for Jeannette until some time after October 21, 1999, over 4 

months after the order was allege
dly taken.  Dr. 
J. A. Lash™s 
name was stamped inside the brac
kets containing the order after 
October 21 (Tr. 635Œ641, 904Œ905).8  If Dr. Loheide pre-
scribed morphine over the phone, 
a written order should appear 
on page 32 of Jeannette™s medical records indicating that Ki-

esler obtained the order from Lohe
ide and it should have been 
signed by a physician no later than 7:45 p.m. on June 22. 
McNutt administered morphine to Jeannette at about 7:45 
p.m.  When Gentry returned from lunch, McNutt told her what 

had transpired, that morphine had been administered and that 
Jeannette was angry with Gentry.  Gentry went into Jeannette™s 
room and the patient was still complaining of chest pain.  Her 
EKG and blood pressure 
were essentially unchanged.  Jeannette 
was hysterical, saying, ﬁI™m dying, you™ve got to help meﬂ and 

repeating ﬁI have to have a shot.ﬂ 
Gentry injected another CC of normal saline into Jeannette™s 
IV and the patient fell back to sleep.  She could not have ad-
ministered additional morphine because an hour had not 
elapsed since it had been administered by McNutt.  She could 
have, but did not, administer xanax thru the patient™s g-tube to 
relieve her anxiety.  Later, wh
en Jeannette was complaining of 
back pain and was having troubl
e sleeping, Gentry gave her 
xanax and percocet. 
Gentry angrily confronted bo
th McNutt and Kiesler about 
the administration of morphine.  She told McNutt that 
Jeannette™s complaints of ches
t pain were psychological and 
that the patient did not need morphine.  When she discovered 

that Kiesler had written the morphine order on the initial stand-
ing orders, Gentry berated Kies
ler for improperly documenting 
the order and making it appear that Gentry had acknowledged 

the order.  She may also have implicitly questioned whether 
Kiesler actually obtained the order from a physician. 
Before leaving work at 11:30 p.m., Gentry attempted to dis-
cuss her concerns with the charge nurse on that shift, Chris 
Ballard.  Ballard, who had work
ed 16 hours that day told Gen-
try that he was tired and asked her to send him an e-mail.  

Diane McNutt then assumed respons
ibility for Jeannette™s care.  
During her shift, McNutt noted that Jeannette complained of 
pain constantly and was crying 
and easily upset.  The patient™s 
pain complaints related to both her chest and back (GC Exh. 

60(a), p. 55).  At 6 a.m. on 
June 22, McNutt gave Jeannette 
morphine without administering an EKG and nitroglycerine 

first.  In doing so, McNutt did not comply with Dr. Schmidt™s 
order (Jt. Exh. 1, Schmidt depos
ition of April 13, 2000, p. 59).  
                                                          
 7 That this is Audubon Hospital policy was confirmed by Dr. Alan 
Lansing, called by Respondent as an expert witness (Tr. 904Œ08). 
8 From an examination of GC Exh. 60(b) pp. 32, 37, and 38, I con-
clude that the name of Dr. Lash is stamped on the order, not written.   
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 148 
Later the same day, nurses admi
nistered morphine three times 
without administering nitroglycerine beforehand (GC Exh. 
60(a) p. 41).  McNutt also failed to carry out Dr. Schmidt™s 
order to discontinue aggrestat, 
the blood thinner, at 3:31 a.m. 
(GC Exh. 60(a) p. 40). 
Faye Jeannette left Audubon Ho
spital on June 23, 1999, in 
stable condition after an uneventfu
l stay.  Jane Gentry did noth-
ing during her care of Jeannette that had any adverse effect on 
the patient, including her administration of normal saline (Jt. 
Exh. 1, Schmidt deposition of April 13, 2000, pp. 10 and 52). 
D. Respondent™s Investigation of Jane Gentry 
Gentry was off of work to atte
nd a seminar for several days.  
Upon her return, on June 28, 1999, 
Jane Gentry sent an e-mail 
to Chris Ballard, Supervis
or Ladonna Thomas, and Randa 
Bryan, the manager of the open-heart unit.  This was the first 
time anyone from Norton manage
ment became aware of any 
controversy concerning the nursing care of Faye Jeannette on 
June 21.  The patient was unaware of any controversy and nei-
ther her family nor any physician had complained about any 
nurse™s conduct. The thrust of Gentry™s email is her concern about Rebecca 
Kiesler™s improperly entering th
e morphine order on the initial 
standing orders.  However, the letter rather ambiguously raises 
doubts as to whether Kiesler 
had obtained the order from a 
physician: 
 I asked Diane [McNutt] how 
she had given the M/S [mor-
phine] because the [patient] didn™t have an order.  She stated 

that Becky [Kiesler] had written the order.  I had difficulty 
finding the order until I looked at the initial orders.  Becky 
had written the order on the routine order sheet which had al-
ready been taken off.
9  I™m concerned about the legality of a 
nurse writing orders on a pa
tient which she was unfamiliar 
with, had not taken report on, & 
without talking to the doctor.  
More important, I™m concerned about her writing an order on 
orders at the back of the chart, which had already been taken 
off.  I would rather anyone not write above my signature on 
medical records.  This makes me liable for facts which I have 
not seen & I consider that actions like that could be construed 
as altering medical records.  Please respond, so I will have 
guidance for future incidences such as this. [GC Exh. 63.] 
 Bryan commenced an investigat
ion and interviewed Kiesler, 
McNutt, Gentry, Alicia Croney, and Chris Ballard.  When 
Bryan met with Gentry, Gentry to
ld her that Jeannette did not 
need morphine and that she had gone back to sleep when Gen-

try injected one CC of normal saline into her IV.  Gentry not 

only complained to Bryan about the manner in which the mor-
phine order was documented, sh
e also questioned whether Ki-
esler had obtained the order from a physician.  Bryan asked 

Gentry if she had documented the administration of saline on 
Jeannette™s chart; Gentry said she had not. 
Bryan told Gentry that she had administered a placebo and 
that as a result Bryan thought that Gentry might have to be 
reported to the Kentucky Board of Nursing (KBN).  Bryan was 
                                                          
                                                           
9 ﬁ[T]aken offﬂ means the initial or
ders had been signed by the unit 
secretary as final and complete. 
not certain that Gentry had to 
be reported to the KBN; indeed, 
she ﬁhad questions whether or not
 this was really a Board re-
portable offenseﬂ (Tr. 771).  Bryan asked Gentry if she would 
ever ﬁdo itﬂ again and Gentry told her that she would not if 
Bryan told her not to do so.
10     
Bryan called Sandra Johanson,
 manager of the KBN™s con-
sumer protection branch.  She asked Johansen if the administra-
tion of normal saline, in lieu of
 the patient™s pain medication, 
violated the Kentucky Nursing La
ws and if it was reportable.  
Johanson answered in the affirmative. There is no Kentucky 
statute or regulation that prohibits
 Gentry™s conduct, whether or 
not it constitutes the administrati
on of a placebo, as alleged by 
Respondent.  Similarly, the KBN 
has not issued any guidelines 
or advisory opinions even prohibiting the administration of a 

placebo.  Audubon Hospital also has no written or oral policy 
prohibiting the administration of a placebo either and Gentry 
had never been told that doing 
so was against hospital policy 
until her conversations with Bryan in early July 1999. 
Bryan also interviewed Dr. Schmidt, who in response to her 
inquiry, said he would not prescribe normal saline to treat com-

plaints of pain.
11  Bryan also thoroughly reviewed Gentry™s 
 10 I credit Gentry over Bryan and find that Gentry at no time indi-
cated that she would either administer normal saline to a patient who 
was complaining of pain, or administer a placebo, in defiance of 
Bryan™s instructions.  Gentry was 
aware during the conversation with 
Bryan that Respondent might take 
disciplinary action against her and 
would likely have appreciated that such an expression of defiance 

would cause her termination.  In vi
ew of this, I deem it very unlikely 
that Gentry indicated that she would use saline in this manner againŠif 
Bryan forbid it. Bryan™s notes (Exh. R-23, p. 8) make it clear that after some discus-
sion Gentry said, ﬁ[S]he did not f
eel that she had done anything wrong, 
but if I did, I should reprimand her, and she would not do it again, if I 
told her not to.ﬂ Similarly, before the Kentucky Board of Nursing on April 18, 2000, 
Bryan testified: She admitted over and over in the office that she had done it.  She did 
nothingŠthat normal saline was a medication.  She did nothingŠshe 

hadn™t done anything wrong.  But if I felt that she had done something 
wrong, then I should tell her and reprimand her and she wouldn™t do it 
again [Exh. GC 72 at p. 9Šthe quotation appears to be mistranscribed 

in that Gentry obviously contended that saline is not a medication, see 
Tr. 265Œ267]. 
I deem Bryan not to be a credible 
witness.  I deem her testimony at 
Tr. 758Œ759 to be deliberately misleading as to where she and Gentry 

left the issue as to whether Gentry would administer saline in the future 
in the manner in which she administered it to Jeannette.  I also find her 

testimony as to when she became aw
are of Gentry™s contention, that 
Rebecca Kiesler never obtained a physician™s order for morphine on 
June 21, to be evasive (Tr. 766, 801).  I, therefore, credit Gentry™s 
testimony at Tr. 250 that she raised the issue of whether Kiesler had 

obtained a physician™s order for morphine with Bryan at their initial 
meeting about this incident. 
11 In his deposition of October 18, 
1999, Schmidt testified that Gen-
try™s administration of saline to his patient was a ﬁserious break in 

protocolﬂ because his preprinted orders do not mention the administra-
tion of a placebo.  Schmidt expects no deviation from these orders (Jt. 
Exh. 1, October 18, 1999, deposition at 16Œ18).  Dr. Schmidt™s opinion 
in this regard appears somewhat inconsistent with his conduct on the 

evening of June 21.  Gentry told 
him that evening that Jeannette was 
complaining of chest pain, which Gent
ry believed was not related to her 
  NORTON AUDUBON HOSPITAL
 149
email and reviewed Fay Jeannette™s chart ﬁextensively.ﬂ  She 
discovered that nurse Rebecca Ki
esler wrote the morphine or-
der above Gentry™s signature: 
 I have discovered a problem however, and that is when Becky 
obtained the order for the morphine, she did write it in the 
space above Jane Gentry™s signature, so therefore, the order 
could have easily been missed, since the orders were already 
transcribed.  The problem was that Becky should have written 
the order on the front of the order sheet, instead of the back, 
but she did follow protocol.  Becky and I have discussed this, 
and I will make a note that she wrote the order in the wrong 
place on the chart, and as I have mentioned, Becky is aware of 

the problem. [R. Exh. 23, p. 11.] 
 On July 9, Bryan filled out a ﬁPersonal Quality Improvement 
Planﬂ for Kiesler dealing solely with the location of the mor-
phine order (GC Exh. 78 (p)). 
 Bryan did not contemplate any 
consequences of this mistake for Kiesler other than it was a 

ﬁlearning experience.ﬂ    
Nowhere in her notes or in Kiesler™s improvement plan did 
Bryan mention the fact that Kiesler did not record the name of 
the physician in the order.  Neither did she note that although 2 
weeks had passed since June 21, a physician had still not signed 
off on the morphine order in direct contravention of Audubon 

Hospital policy that te
lephone orders be signed by a physician 
with 24 hours.  Bryan made no inquiry to either Dr. Schmidt or 

Dr. Loheide as to why the order had not been signed or whether 
Dr. Loheide actually gave the order. 
On July 12, 1999, Respondent terminated Gentry solely on 
the basis on the saline administration of June 21, and the next 
day filed a report with the KBN.  The termination notice (GC 
Exh. 69) describes the offense fo
r which Gentry was terminated 
as follows:  During general discussion with Randa Bryan, it was revealed 
that Ms. Gentry prescribed and dispensed a medication to a 

patient under her care.  This me
dication was not ordered by a 
physician, nor was its administration documented in the pa-

tient™s chart. 
 Saline is commonly used by nurses 
in flushing IV lines.  It is 
not a medication.  Nurses do not 
need a prescription or doctor™s 
orders to use it in flushing IV lines and its use is generally not 
required to be documented on a patient™s records. 
Respondent made no report or inquiry to the KBN regarding 
Rebecca Kiesler™s documentation of
 the morphine order.  In 
this regard, section 314.031(4) of 
the Kentucky statutes pertain-
ing to nurses, provides: 
 It shall be unlawful for any nurse, employer of nurses, or any 
person having knowledge of facts to refrain from reporting to 
the board a nurse who: 
. . . . 
                                                                                            
 heart.  She also told Dr. Schmidt th
at she treated Jeannette with normal 
saline.  Schmidt neither reprimanded Gentry nor prescribed additional 
medication for chest pain.  Indeed, 
he indicated agreement with Gen-
try™s assessment by prescribing xanax. 
(i) Is suspected of falsifying or in a negligent manner making 
incorrect entries or failing to make essential entries on essen-
tial records. 
E. Proceedings Before the 
Kentucky Unemployment  
Insurance Commission 
Respondent contested Jane Gentry™s claim for unemploy-
ment insurance benefits.  On August 19, 1999, Gentry appealed 

from an initial determination that she was discharged for mis-
conduct connected with her work.  A referee of the Kentucky 
Division of Unemployment Insura
nce affirmed that determina-
tion.  However, in March 2000, 
the Commission reversed this 
finding (GC Exh. 5).   
The Commission observed that, ﬁwhile the claimant admits 
to administering one cc of normal saline on two occasions 
when the patient complained of pain, the evidence falls far 
short [of establishing] that cl
aimant was knowingly violating 
rules when she did so.ﬂ  The 
Commission ﬁwas not persuaded 

that [Gentry] was deliberately violating or disregarding the 
standards of behavior which the employer had the right to ex-
pect of her.ﬂ A decision of the Kentucky State agency may 
have probative weight in an NLRB proceeding, but is not de-
terminative, 
Dynatron/Bondo Corp.,
 324 NLRB 572, 585 fn. 54 
(1997).   
F. Proceedings Before the Kentucky Board of Nursing  
Involving Gentry 
After the KBN receives a complaint, its prosecuting attorney 
makes a recommendation about whether to proceed with an 

investigation.  If he does so, one of five investigators is as-
signed to the complaint.  If the matter cannot be resolved ami-
cably, a hearing may be held before a hearing officer and 2 
members of the 16-member KBN board.  The full board makes 
a final determination about what
 action to take and can accept 
or modify the panel™s recommendation or remand the case to 

another panel.  A nurse can appeal the KBN™s decision to the 
State Circuit Court, in this case the Jefferson County Circuit 
Court. On July 10, 2000, a hearing panel rendered a proposed deci-
sion recommending dismissal of th
e charges against Gentry.  
The KBN prosecuting attorney filed exceptions to the decision, 

which was remanded back to the hearing panel.  The panel 
offered a second proposed decision on September 25, 2000, 

again recommending dismissal of the charges.  The prosecuting 
attorney again filed exceptions.  The full Board then entered a 
decision that Gentry be placed on limited/probated status for at 
least 1 year (GC Exh. 9, pp. 2Œ3).  Gentry appealed the KBN 
decision. 
The Circuit Court reversed the decision of the KBN in April 
2001.  The Nursing Board appealed the judge™s decision to 

Kentucky Court of Appeals.  
In August 2002, in a unanimous 
decision, the court of appeals af
firmed the Circuit Court Judge.  
Judge Knoff, in a concurring opinion, observed, as did the Cir-
cuit Judge, that there was no ev
idence that Gentry™s actions 
placed the patient in any risk of
 injury.  Moreover, Judge Knoff 
opined, ﬁ[e]ven accepting the Board™s decision that Gentry 
administered the saline solution as a placebo to relieve the pa-
tient™s pain, there was no basis for the Board™s conclusion that 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 150 
Gentry™s conduct amounted to a violation of the applicable 
standards relating to nursingﬂ  (G
C Exh. 10 at p. 5).  This mat-ter is apparently pending before the Kentucky Supreme Court. 
G. Proceedings Before the Board of Nursing Involving  
Rebecca Kiesler 
On September 16, 1999, Jane Ge
ntry filed a complaint with 
the KBN concerning Rebecca Kiesler™s conduct on June 21, 
1999.  Gentry alle
ged that Kiesler 
 wrote an order for morphine on standing orders after the or-
ders had been transcribed, and signed off by both Doctor 
Schmidt and [Gentry].  She did 
not write that the morphine 
order was a phone order, she did not write the name of the 

doctor with whom she spoke, she did not sign her name, nor 
did she note the time and date of the order . . . . 
I have great concerns whether or not a doctor was even 
called . . . . 
 Gentry also noted that no doctor signed off on the morphine 
order that Kiesler wrote, in violation of written Audubon pol-

icy. 
Norton provided and paid for the 
services of Grover C. Potts 
Jr., counsel in the instant matter, 
to represent Kiesler before the 
KBN.  Potts accompanied Kiesler to the investigative meeting 

with KBN Investigator Judy Amig and submitted a letter to 
Amig on Kiesler™s behalf.  Chie
f Nursing Officer Cis Gruebbel 
and Supervisor Ladonna Thomas submitted statements to the 

KBN on Kiesler™s behalf.   
The KBN™s credentials review panel determined that the 
KBN would initiate no formal action.  The Board expressed 
concern with the fact that Kiesler ﬁdid not properly document 

the order for pain medication given to her by the resident.ﬂ  No 
investigation was made of Gentry™s concerns as to whether any 
physician had given the morphine or
der.  At the time that Amig 
received Faye Jeannette™s medical records, a physician had still 
not signed off on the morphine order.  There is no indication 
that anyone asked Dr. Loheide about the order until April 18, 
2000, at the KBN proceedi
ng involving Gentry.   
Analysis 
In order to prove a violation of Section 8(a)(3) and (1), the 
General Counsel must show that union activity or other pro-

tected activity has been a substantial factor in the employer™s 
adverse personnel decision. To 
establish discriminatory motiva-
tion, the General Counsel must show union or protected con-

certed activity, employ
er knowledge of that activity, animus or 
hostility towards that activity, and an adverse personnel action 

caused by such animus or hostility.  Inferences of knowledge, 

animus and discriminatory mo
tivation may be drawn from cir-
cumstantial evidence as well from direct evidence.
12  Once the 
General Counsel has made an ini
tial showing of discrimination, 
the burden of persuasion shifts to the employer to prove its 

affirmative defense that it w
ould have taken the same action 
even if the employee had not engaged in protected activity.  
                                                          
 12 Flowers Baking Co., 
240 NLRB 870, 871 (1979); 
Washington 
Nursing Home, Inc., 321 NLRB 366, 375 (1966); 
W. F. Bolin Co. v. 
NLRB, 70 F. 3d 863 (6th Cir. 1995). 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (lst 
Cir. 1981). 
There is no dispute that Gentry
 engaged in protected activity and that Respondent was aware 
of it.  Additi
onally, animus 
towards the activities of the NPO is established by the Board 

decisions discussed at the outset of
 this decision.  Four months before Gentry™s discharge, Nort
on violated the Act in issuing a 
written warning to NPO Representative Susan Yost and 1-1/2 
months before Gentry™s discharg
e, it demonstrated its animus 
towards the NPO by implementing 
a stricter solicitation policy 

to thwart the NPO™s renewed or
ganizational drive.  A month 
after Gentry™s discharge, Res
pondent demonstrated its anti-

union animus again by failing a
nd refusing to employ Wilma 
McCombs, an NPO executive board member. 
Respondent™s specific animus towards Gentry was demon-
strated by Supervisor Steve Williams™ warning to her about 

making negative comments about Alliant.  Animus towards 
Gentry and her union activities, 
and discriminatory motivation 
for her discharge and the report to the KBN, however, is more 

conclusively established by the pr
etextual nature of the reasons 
given for these actions.   
Respondent™s decision to terminate Gentry appears extraor-
dinary even without a comparison to its treatment of other 

nurses.  Gentry was a highly re
garded nurse, who had worked 
at Audubon for 18 years.  Her ad
ministration of normal saline 
to Faye Jeannette did not harm 
or potentially harm
 the patient.  
Neither the patient, the patient™s family nor any physician re-

ported this incident to Norton; indeed, the incident was self-
reported by Gentry. 
It is also extraordinary for an employer to fire such an em-
ployee, when the employee™s co
nduct did not violate any of the 
employer™s rules or any statute 
or regulation.  Assuming that 
her conduct is contrary to a widely
 held aversion to placebos in 
clinical practice, Gentry had never been told that this was the 

case.  Finally, when Respondent™s
 discharge of Gentry and its 
report to the KBN are compared to its disparate treatment of 
other nurses™ mistakes, it becomes obvious that the reasons 
stated for taking these steps with regard to Gentry are pretex-

tual. 
It is well settled under the National Labor Relations Act, that 
when a respondent™s stated motives for its actions are found to 
be false, the circumstances may warrant an inference that the 

true motive is an unlawful one that the respondent desires to 
conceal, Fluor Daniel, Inc.,
 304 NLRB 970, 971 (1991); 
Fast 
Food Merchandisers, 291 NLRB 897, 898 (1988); 
Shattuck 
Denn Mining Corp.,
 362 F.2d 466, 470 (9th Cir. 1966).  I draw 
such an inference with regard to both Gentry™s discharge and 

the report to the KBN. 
In a case arising under the Age Discrimination in Employ-
ment Act, the Supreme Court re
iterated the probative value of 
an employer™s pretextual reas
ons for a personnel action in prov-
ing discrimination:  
 Proof that the defendant™s explanation is unworthy of cre-
dence is simply one form of circumstantial evidence that is 
probative of intentional discrimination, and it may be quite 
persuasive. . .  In appropriate circumstances, the trier of fact 
can reasonably infer from the falsity of the explanation that 
  NORTON AUDUBON HOSPITAL
 151
the employer is dissembling to cover up a discriminatory pur-
pose.  Such an inference is cons
istent with the general princi-
ple of evidence law that the factfinder is entitled to consider a 

party™s dishonesty about a material fact as ﬁaffirmative evi-
dence of guilt.ﬂ . . . Moreover, once the employer™s justifica-
tion has been eliminated, discrimination may well be the most 
likely alternative explanation, especially since the employer is 
in the best position to put forth the actual reason for its deci-
sion. 
 Reeves v. Sanderson Plumbing Products,
 530 U.S. 133 (2000). 
 A good starting place in analyzi
ng this case is the testimony 
of Dr. Alan Lansing, a cardiovascular surgeon, called as a wit-
ness to testify about the disciplinary files of 24 Audubon 
nurses, which had been produced to the General Counsel pur-
suant to a subpoena.  These files 
had been reviewed earlier in the hearing by Dr. Linda Peeno, who was called as an expert 

witness by the General Counsel.  Dr. Lansing stated: 
 Out of those twenty-four, over that period of time, only 
two were dismissed.  They were
 dismissed for the fact that 
one had broadcast lewd comments over the public address 
system and the second violated patient information that 

should have been personal and private.  I think that both of 
those are reasonable. 
Any you say, what about all the rest of them?  Well, 
sometimes they say, ﬁWell, we will let them have another 
chance and maybe another chance.ﬂ 
. . . . I have to say that I respect the members of the commit-
tee who went over these, be
cause it is obvious that each 
time they are trying to help the nurse.  They are trying to 
give him or her a second or a third chance rather than im-
mediately fire them because they were abusive or the lan-
guage was bad.  [Tr. 896Œ897.] 
 . . . I thought they did an excellent job of trying to assist the 
nurses who were reported rather than immediately firing them 
or laying them off or some other problem. 
It would have been easy in some of these, with the 
language that is described, to
 say, ﬁWe can™t stand that, 
You are out of here.ﬂ 
But, instead, they tried to help the nurses.  It takes a 
great deal of restraint on the part of the reviewers in these 

situations not to react serious
ly against them.  [Tr. 898.] 
 Dr. Lansing™s observations are not surprising in view of the 
fact that Respondent and indeed, the healthcare industry, has 

been faced with a 
critical shortage of nurses during the 1998Œ2002 time period.  Dr. Peeno, a physician and healthcare con-

sultant, testified for the Genera
l Counsel, about the factors she 
would expect a hospital to take into account when disciplining 

a nurse for misconduct.  She opined that she would expect that 
the hospital would consider such factors as whether the patient 
was harmed by the nurse™s mi
sconduct, whether there was po-
tential harm to the patient, whet
her the hospital had a rule that 
prohibited the actions of the nurse and the nurse™s disciplinary 
history. 
According to Mary Cis Grue
bbel, Respondent™s chief nurs-ing officer, these considerations are not determinative when 
Norton decides whether to terminate a nurse and/or report a 

nurse to the KBN.  Gruebbel testified that what distinguishes Gentry from a number of other Audubon nurses who either 

made mistakes or intentionally deviated from a physician™s 
orders was that Gentry was prac
ticing ﬁoutside the scope of her 
licenseﬂ when she administered saline to Fay Jeannette. Grueb-

bel explained that a nurse who practices outside the scope of 
their license will, in accordan
ce with Audubon policy, be ter-
minated and reported to the KB
N.  A nurse who merely makes 
a mistake or intentionally disregards an physician™s order pos-
sibly will neither be
 terminated nor reportedŠso long as she is 
not practicing outside th
e scope of her license. 
Respondent™s brief summarizes 
Gruebbel™s testimony as fol-
lows:  In evaluating a given situation, Gruebbel focuses her attention 
on the nurse practice issue as to whether or not the nurse™s ac-
tions were within the scope of practice of the nurse™s license.  
If the incident is within the scope of practice of the nurse™s li-
cense, the nurse may be disciplined or put on a performance 
improvement program as a result of the infraction.  However, 
if Gruebbel determines that the nurse™s action is outside of the 
scope of practice of the nurse™s license, the nurse is termi-
nated.  This is a ﬁbright lineﬂ determination that has been ap-
plied consistently. . . .  While
 the General Counsel may argue 
that Norton should take into account the risk to the patient in 

making its determination, that is not the standard which is 
used. . . . [R. Br. 32Œ33.] 
 Neither Gruebbel™s testimony nor Respondent™s contention 
in its brief can be reconciled with the Kentucky Nursing Stat-

utes or Respondent™s practice in disciplining its nurses.  Indeed, 
from a review of the records of the numerous Audubon nurses 

who have been counseled and disciplined since Norton took 
over the hospital in September 
1998, I conclude that Respon-
dent™s stated reasons for termin
ating Jane Gentry and reporting 
her to the KBN are pretextual and that a significant motivating 
factor for both steps was to retaliate against Gentry for her un-
ion activity and to discourage others from supporting the NPO.  
It is obvious that Gentry was tr
eated far more harshly than vir-
tually any other nurse whose conduct was in any way compara-

ble.  Many of these nurses clearly acted ﬁnegligently or will-
fully in a manner inconsistent with the practice of nursingﬂ and 
were neither terminated nor reported to the KBN. 
The Nursing Statutes in relevant part provide: 
 Section 314.011 (6)  ﬁRegistered nursing practiceﬂ 
means the performance of acts requiring substantial spe-
cialized knowledge, judgment, and nursing skill based 
upon the principles of psychological, biological, physical, 
and social sciences in the application of nursing process 
in: . . . . (c) The administration of medication and treatment  as prescribed by a physician, physician assistant, dentist, or 

advanced registered nurse pr
actitioner and as further au-
thorized or limited by the boa
rd and which are consistent 
with American Nurses™ Association Standards of Practice 
established by nationally accep
ted organi-zations of regis-
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 152 
tered nurses.  Components of
 medication administration 
include, but are not limited to: 
1. Preparing and giving
 medications in the prescribed dosage, route and frequency;
 (empha-sis added)  Section 314.031.  Unlawful acts relating to nursing. 
(4) It shall be unlawful for any nurse, employer of 
nurses, or any person having knowledge of facts to refrain 
from reporting to the board a nurse who: 
. . . . (c) Is suspected of negligently or willfully acting in a 
manner inconsistent with the 
practice of nursing; (empha-
sis added) or 
(d) Is suspected of being unfit or incompetent to prac-
tice nursing by reason of neglig
ence or other causes in-
cluding, but not limited to, being unable to practice nurs-
ing with reasonable ski
ll or safety; or . . . 
. . . . (h) Is suspected of abusi
ng, misusing, or misappropri-
ating any drugs placed in the custody of the nurse for ad-

ministration, or for use of others, or 
(i) Is suspected of falsifying or in a negligent manner 
making incorrect entries or failing to make essential en-tries on essential records. 
 Sandra Johanson, the manager of the KBN™s Consumer Pro-
tection Branch, was called by Res
pondent to testify in this pro-
ceeding.  Johanson confirmed that it is a violation of section 

314.011(6) to vary the route of a medication that was pre-
scribed by a physician, e.g., administering a drug through an 
IV, in contravention of the doctor™s orders to administer it into 
muscle.  Johanson also confirmed it would violate the statute 
for a registered nurse not to administer a drug ordered by a 

physician.  Finally, Johanson no
ted, consistent with the plain 
language of its statutes, that Ke
ntucky is a ﬁmandatory report-
ing stateﬂ; employers, nurses an
d other individuals are required 
to report suspected statutory violations to the KBN.  
Similarly, RN Barbara Lee, an 
assistant professor of nursing 
at Bellerman University, who was called as a witness by Re-

spondent, testified: 
 Q. If a nurse decided for example that a doctor decided 
something should be given intra-muscularly, and she felt, 

ﬁWell, this patient™s going to be a little easier if I do the 
IVﬂ, is there anything wrong with that? 
A. Yes. 
Q. What™s wrong with that? 
A. It™s against the law. 
Q. . . . .Would it be within
 the scope of the nurse™s li-
cense to make that decision? 
A. No.  [Tr. 872.] 
 Cis Gruebbel™s testimony at tr
anscript 972Œ973, which is in-
consistent with that of Res
pondent™s witnesses Johansen and Lee, is a factor in my determination that her testimony is gener-
ally incredible. 
This record is replete with instances in which Audubon 
nurses violated the Kentucky Nurs
ing statutes and were neither 
terminated nor reported to the KBN; some instances in which 
the nurses violated the statutes 
and were reported but not fired 
and some in which the nurse was 
fired and not reported.  Some 
of the more obvious instances in which Audubon nurses did not 
comply, either intentionally or negligently, with the standards 

of ﬁregistered nursing practiceﬂ 
and were neither reported nor 
terminated are as follows: 
1. Natalie McBride 
On November 26, 1998, nurse Natalie McBride knowingly 
administered insulin to a patient underneath his skin rather than 
through his IV as ordered by Dr. Walter App.  This patient 
suffered from severe sclera derm
a which might interfere with 
the absorption of insulation if administered underneath the skin.  

Insulin poorly absorbed may not produce the result intended by 
the physician, i.e., lowering 
of the patient™s blood sugar. 
Dr. App became angry when he discovered that the insulin 
had not been administered through the patient™s IV and directed 
Jane Gentry to fill out an ﬁoccurrence report.ﬂ  Gentry did so 
and gave it to Steve Williams, then the manager of the OHU.  
No action was taken against McBride. 
2. Jane Bennett 
In February 2000, Registered
 Nurse Jane Bennett adminis-tered pain medication through an 
IV rather than into the pa-
tient™s muscle, as ordered by a 
physician.  She did so deliber-
ately because the patient objected to getting an injection into 

the muscle.  Bennett committed a second violation of the Ken-
tucky Nursing laws by not indica
ting on the patient™s chart that 
she had administered the medication via the IV.  Bennett was 

given a final written warning for these offenses.  Audubon did 
not report Bennett to the KBN despite the fact that Sharon 

Conway, Respondent™s director of
 critical care, and Judy Kees, 
Respondent™s human resources director, were aware of the 
violations.13   3. Michelle Reed 
In April 2002, Respondent fired Michelle Reed, a licensed 
practical nurse (LPN) for three 
separate instances of miscon-
duct within a 3-day period, whic
h included administering medi-
cation, which she had previously thrown in the trash.  It also 
reported her to the Kentucky Board of Nursing.  However, 
Audubon was rather lenient in dealing with Reed in July 2000, 
when she administered pepcid, a medication prescribed for 
treatment of gastritis or an ulcer, orally, rather than via the pa-
tient™s IV, as ordered.  Reed also did not document this on the 
patient™s chart.
14  Michelle Reed was merely counseled for this 
conduct and not reported to the 
KBN.  During 2000 and early 
2001, there were other instance
s of misconduct involving Reed, 

involving absenteeism and patient care. 
                                                          
 13 Conway is Randa Bryan™s immediate supervisor.  Conway reports 
to Cis Gruebbel. 
14 Pursuant to sec. 314.011(10), ﬁLicense Practical Nursing Practiceﬂ 
includes ﬁthe administration of medication or treatment as authorized 
by a physician, physician assistant, dentist, or advanced registered 
nurse practitioner.ﬂ  The reporting 
requirements of sec. 314.031(4) 
apply to LPNs as well as RNs. 
  NORTON AUDUBON HOSPITAL
 153
4. Jamie Sullivan 
In October 1998, Sullivan, an RN, administered a cardiac 
medication at a much faster rate than ordered.  As a result the 
patient experienced a rapid increase in the ventricular rate in 
the heart.  Sullivan™s mistake was potentially fatal for the pa-
tient, who had to receive additional medication to reverse the 
effects of her medication error.  Supervisor Steve Williams 
counseled Sullivan, but took no further action with regard to 
this incident.  Audubon did not report Sullivan to the KBN. 
5. Janet Bertolli 
In January 2001, Randa Bryan, who had been Gentry™s im-
mediate supervisor, suspended RN Janet Bertolli for 3 days for 

three instances of misconduct within 2 weeks.  She was not 
reported to the KBN.  One inci
dent necessitated a patient re-
ceiving home health care after he left Audubon to rectify skin 

damage resulting from Bertolli™s 
misconduct.  In another inci-
dent, Bertolli failed to execute 
an order to remove a ventilation tube.  When the treating physician became upset, Bertolli be-
came confrontational with the doctor.  The third incident came 
to Respondent™s attention via complaints from the patient™s 
family, including Bertolli™s refusal to provide the patient with a 
ﬁspit basin.ﬂ On June 1, 2000, Randa Bryan counseled Janet Bertolli for 
two instances of misconduct within the same week.  Bertolli 
turned on and connected a ventilat
or without the presence of a 
respiratory therapist.  When the ventilator alarm sounded, Ber-

tolli silenced it instead of performing basic troubleshooting and 
checking the settings, which were incorrect.  The alarm had 
been sounded because the patient was still paralyzed and not 
breathing. 
A few days later, Bertolli didn™t check the IV nutrition order 
sheet and gave her patient the wrong nutrition order.  Bryan did 
nothing other than counsel Bertolli and she was not reported to 
the KBN. 
Four months earlier, Bryan a
nd LaDonna Thomas counseled 
Bertolli after Respondent received complaints from a patient™s 

wife.  Bertolli failed to replac
e the EKG leads on several occa-sions when they came offŠon a pa
tient who had a heart attack 

on admission to the hospital.  Wh
en the patient™s wife asked 
Bertolli why an oral-gastric tube
 was not in place, Bertolli lied 
to her, and then lied to the patient™s physician.  She told the 
doctor that the patient had pulled the tube out, when in fact, it 
had come loose due to Bertol
li™s rough manipulation of the 
tube. 6. Susan Burrell 
On November 11, 1999, due to LPN Susan Burrell™s failure 
to make essential entries on a patient™s records, the patient was 
not administered insulin properly and his or her blood sugar 
dropped to 34, a dangerously low level.  Steve Williams coun-

seled Burrell, who was not reported to the KBN. 
7. Jutta Neary 
Respondent placed Jutta Neary,
 an LPN, on a personal qual-
ity improvement plan on June 16
, 2000.  The reasons given for this action were as follows: 
 Medications omitted and not given within adequate time pe-
riod, medication error, physicia
n complaint regarding care of 
patient transferred to ICU [intensive care unit], inability to 

give accurate report to oncoming nurse, paperwork not being 
done for NH [nursing home] transfer.  Ivs not being dc™d [dis-
continued] on NH transfer patients, dressing . . . not done as 
ordered, staples not removed as ordered, attempting to admin-
ister 90 u[nits] N insulin to wrong patient,
15 not [discontinu-
ing] diet order for NPO patient. 
 During the following week RN Je
rry Perry™s notes indicate 
little improvement in Neary™s performance.  There is no indica-

tion that Respondent terminated Neary or reported her to the 

KBN. 
8. Cindy Morgan 
On August 18, 2000, Nurse Cindy Morgan received counsel-
ing for making two drug calculation errors, not properly docu-
menting them and failing to report these errors to her supervi-
sorŠeven though she told her coworkers about them.  No other 
disciplinary action was taken.  No report was made to the KBN. 
9. Mary Ann King 
There are a number of disciplinary actions in the record re-
garding RN Mary Ann King.  Among those most comparable to 

Jane Gentry™s situation are the following: 
 On December 20, 1999, Norton placed King on a Per-
sonal Quality Improvement Plan for 1) not administering 

Coumadin as ordered on December 8, 1999; 2) giving an-
other medication late on Decemb
er 9 and 3) giving another 
medication late on December 17. 
In February 2001, superv
isor Kim Blair counseled 
King for being ﬁverbally abusive and threatening body 

languageﬂ and refusing to leave Blair™s office when asked 
to do so. In November 2001, King was counseled for adminis-
tering the wrong medication to a patient. 
In June 2002, Blair again counseled King for insubor-
dinationŠshe left the hospital when assigned from one 
unit to another. 
 Respondent never terminated King nor reported her to the 
KBN for her medication errors
.  King wore a union button 
when she went to Blair™s office in August 2000 for her per-

formance evaluation, 
Norton Audubon Hospital,
 338 NLRB 
No. 34, slip op. at 1 (2002).  However, the fact that Respondent 

did not retaliate against all uni
on supporters does not establish 
that it did not discriminate ag
ainst Gentry, who was a far more 
prominent supporter of the NPO than King appears to have 
been.16                                                            
 15 Administering such a large quantity
 of insulin to the wrong patient 
has the potential for fatal consequences. 
16 Respondent also intimidates that
 its treatment of LPN De Lois 
Doyle, an avowed union supporter, belies the notion that it discrimi-
nates against union supporters.  First of all, the record does not indicate 
whether Norton was aware that Doyle was a union supporter until Au-
gust 29, 2000, and there is no indication that she did anything that 

would have provided a ba
sis for termination or reporting to the KBN.  
The complaints regarding Doyle after August 2000 relate primarily to 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 154 
10. Janese Joyner 
Norton fired LPN Janese Joyner in August 2001 for making 
obscene pages over the hospital PA 
system.  A year earlier, she 
had been counseled for including a lung and abdomen assess-
ment on a patient™s chart when she had not performed such an 
assessment.  Joyner was no
t reported to the KBN. 
11. Eucharia Igwe 
Audubon disciplined RN Eucharia Igwe on a number of oc-
casions in 2000 and 2001. Among the incidents for which she 

was counseled were the following: in April 2000, Nurse Man-
ager Kim Blair counseled Igwe
 for not performing neurology 
checks as ordered on a patient who was admitted to the hospital 

after suffering a stroke. 
In September 2000, Igwe wa
s counseled for not responding 
quickly enough when a technician 
informed her of a dramatic drop in a patient™s heart rate.  The patient™s heart had stopped 

beating. In October 2000, Igwe was again counseled after administer-
ing a medication that was not supposed to be administered in 
her unit.  Additionally, she did 
not have atrophine at the pa-
tient™s bedside as required. 
In October 2001, Igwe was placed on a performance im-
provement plan for several medication errors:  One of these 

involved a deliberate failure to give 8 units of Lantus insulin.  
Igwe decided to ignore the doctor™s orders because the patient™s 
blood sugar was 65.  Supervisor 
Kim Blair noted that Lantus 
insulin is to be administered regardless of blood sugar.17 Other errors were discovered pursuant to patients™ complaints that 
they were not receiving thei
r prescribed medications. 
12. Janie Huber On the basis of an incident, which occurred on January 31, 
2002, Norton demoted RN Janie Huber from her position as 

clinical cocoordinator for the intensive care unit.  She was also 
suspended for 3 days.   The incident for which Huber was dis-
ciplined was described as follows
 in the hospitals management 
report:  On January 31st, 2002, Janie Huber RN Clinical Coordinator 

for ICU was in charge of the 
ICU-A and ICU-B.   The ICU-B 
carries 6 clients and the ICU-A carries 7 clients.  Two RNs 

from the ICU-B went down for break, Janie was watching the 
clients on ICU-B; the 2 RNs called Janie and asked her to 
come downstairs.  Janie went to 
other side of unit and asked if 
someone could watch the other side
 of the unit.  No RN could 
watch the ICU-B side at that time.  Janie asked [a] respiratory 
therapist to watch the unit, he agreed to do so.  Janie pro-
                                                                                            
 her interpersonal skills, rather than th
e treatment of patients.  Even with 
respect to earlier complaints, it a
ppears that Respondent™s managers 
may have had difficulty establishing the validity of many of the com-
plaints against Doyle, most of whic
h appear to involve the manner in 
which she relates to other hospital staff members. 
17 Lantus is a long-acting insulin, generally used once a day to con-
trol blood sugar for a period of 24 hour
s.  It differs from NPH, another 
basal insulin, in that it has no pro
nounced peak in its effectiveness.  
Regular insulin or Humalog insulin, on the other hand, act very quickly 

in lowering blood sugar and are ineff
ective after the passage of several hours. 
ceeded to go meet the other 2 RNs, visited a patient on the 
other floor, and was gone off the ICU-B for approximately 5 
[minutes].  At this point, no licensed RN was watching pa-
tients on the ICU-B side. 
 After meeting with her supervisor and Critical Care Director 
Sharon Conway, Huber was reported to the Kentucky Board of 
Nursing.  However, not only was 
she not fired, according to the 
management report: 
 Janie will be allowed to reapply for a clinical coordinator po-

sition in 6 months provided that no action has been taken by 
the Kentucky Board of Nursing on her nursing license, or un-
til the Board has decided what action, if any, is to occur. 
 In October 1999, Huber was counseled after knowingly us-
ing IV tubing and an end cap that were no longer sterile after 

lying on the floor. 
13. Rebecca Davis 
RN Rebecca Davis is another Audubon nurse who has been 
disciplined on a number of occasions since Norton took over 

the hospital.  In September 1998, Davis was placed on proba-
tion for 30 days for a number of instances of misconduct, in-
cluding a failure to properly document the administration of 
narcotics. 14. Wendy Beaman 
In December 2000, Respondent fired RN Wendy Beaman for 
falsely documenting on the patient™s medication chart that she 

had changed a patient™s dressing, when in fact she had not done 
so.  While at first glance, Beaman™s case appears to support 
Respondent™s argument that Gentry
 was not treated disparately, 
a closer analysis indicates precis
ely the opposite.  
First of all, 
Norton did not report Beaman to 
the KBN despite the fact that 
her misconduct appears to be clearly reportable pursuant to 
section 314.031(4)(i). 
Secondly, Beaman was on her 
third performance improve-
ment plan.  Kimberly Blair, a clinical manager in the cardio-

vascular unit, presented the la
st one to Beaman on November 
28, 2000.  Over the period of a week in mid-November, Blair 

had received three complaints about the manner in which Bea-
man treated patients.  She bera
ted one for requesting nausea 
medication, threw a pillow at another, and yelled at a third for 

spitting out medication.  At the November 28 meeting, Blair 
told Beaman that immediate improvement in her conduct was 
necessary for Beaman to keep her job and that any patient com-

plaint would result in her termination.  Within a week, Blair 
was informed that Blair had falsely documented the dressing 
change.  Gentry, in contrast, was afforded no opportunity to 

modify her behavior. 
15. Employees who were reported to the KBN 
Between the time Norton began operating Audubon Hospital 
on September 1, 1998, through July 13, 1999, when it reported 

Gentry to KBN, Respondent re
ported only one other nurse to 
the Board.  This nurse, Michelle
 Cole, was accused of diverting 
narcotics, an offense not comparable to Gentry™s conduct.  Dur-
ing the next 2 years, Norton Audubon reported only two nurses 
to the KBN, both for the 
diversion of narcotics. 
  NORTON AUDUBON HOSPITAL
 155
Not until June 2001, nearly 2 
years after Gentry™s discharge 
and well after the General Counsel
 had alleged that Norton had 
violated the Act by reporting Gentry to the KBN, did Respon-
dent report any nurse to the KBN, whose conduct was even 
remotely comparable to Gentry™s.  During those 2 years, there 
were many incidents, clearly 
reportable, which were not re-
ported.  I deem Respondent™s reporting to the KBN of three 

nurses for patient care issues in mid to late 2001 to be totally 
irrelevant to the issue of wh
ether Gentry was disparately 
treated.  It may be that Respondent instituted a stricter policy in 

2001Šalthough if so, that policy does not appear to have been 
applied in a consistent and uniform manner.
18  Similarly, I find 
the discharge of these three nurses irrelevant to whether or not 

Gentry was disparately treated in July 1999.  For one thing 
Audubon may not have been as shor
tstaffed in 2001 as it was in 
1998 and 1999 (see Cis Gruebbel™s testimony at Tr. 946Œ949).  

It is also possible, as the General Counsel intimates at pages 33 
and 34 of his brief, that Respo
ndent adopted a stricter policy with regard to discharges and reporting to the KBN after a com-

plaint was filed in the instant matter.
19Finally, Cis Gruebbel testified 
at transcript 970 that Respon-dent had no choice but to terminate Jane Gentry when it deter-
mined that she was ﬁpracticing outside the scope of her li-
cense.ﬂ  Despite this fact, in February 2002, Respondent deter-
mined that Janie Huber™s conduct
 was reportable to the KBN, 
but did not terminate her.  Norton decided to await the outcome 
of the KBN proceedings to determine what further action 
should be taken with regard to Huber.  No such forbearance 
was accorded to Gentry. 
Similarly, in the case of D
onald Roundtree, Respondent ex-
hibited a degree of leniency not
 extended to Gentry.  On May 
11, 2000, Norton dismissed Roundtree and reported him to the 

KBN for diverting Demerol for patients for his own use.  A 
management report signed by Randa Bryan states: 
 When this occurred previously, Don agreed termination 
would occur in the event of reoccurrence.  He will go to the 
Board and voluntarily submit his license. [R. Exh. 19.] 
 Although, it is unclear when the previous diversion of pre-
scription medication took place, it 
is apparent that Respondent 
was aware of it and allowed Roundtree to continue working at 
Audubon Hospital. 16. The Rebecca Kiesler case 
The General Counsel and Charging Party allege that Re-
spondent™s treatment of Rebecca Kiesler also indicates dispa-rate treatment of Gentry.  In this regard, Kiesler™s charting error 
appears to be clearly reportabl
e to the KBN, while Gentry™s 
appears to fall into a gray area.  Indeed, Randa Bryan testified 

that she called Sandra Johanson at the KBN because ﬁI had 
some questions whether or not this was really a Board report-
able offense [Tr. 771].ﬂ  
                                                          
                                                           
18 For example, a uniform and cons
istently enforced policy should 
have resulted in the termination of Eucharia Igwe in October 2001, 
G.C. Exh. 78(m) at p. 4. 
19 Although Respondent has not offered copies of its reports to the 
KBN for the two nurses mentioned in Exh. R-22, the exhibit indicates 

that at least RN Patty
 Golden was reported. 
There may in fact be a legitimate issue as to whether or not 
Gentry™s conduct is properly char
acterized as the administration 
of a placebo.  Dr. Linda Peeno 
testified that she would not nec-
essarily consider Gentry™s administration of saline to be a pla-
cebo.  Dr. Peeno indicated that she would consider such con-
duct to be the administration of a placebo only if the patient 
was misled into believing that she was receiving pain medica-
tion, such as morphine, when in fact she was receiving saline in 
her IV.  Respondent™s counsel represented that it was not trying 
to suggest that Jeannette thought she was getting a pain medi-
cine.  Norton™s position is that the patient™s subjective apprecia-
tion of Gentry™s administration of
 saline is irrelevant (Tr. 541). 
Respondent and many witnesse
s apparently disagree with 
Dr. Peeno™s opinion on this matter.  However, there is no indi-
cation that Dr. Peeno™s viewpoint is so far out of the main-
stream that it should be disregarded.  In arguing the impropriety of Gentry™s actions, Respondent
™s relies on the personal views 
of its witnesses, their testimony 
as to what they™ve been taught 
about placebos and documents, su
ch as a position statement by 
the American Society of Pain Management Nurses.
20  The ab-sence of any documents that would be binding on nurses in 

treating pain complaints suggests 
that there may in fact be con-
flicting points of view on this matter.  Indeed, the KBN™s Judy 

Amig, the nurse who investigated the complaint against Gentry, 
testified that she was not aware of any policy of the Nursing 
Board regarding the administra
tion of placebos (Tr. 646). 
Indeed, Kentucky law does not specifically prohibit a nurse 
from doing what Gentry did, regardless of whether it is charac-
terized as the administration of a placebo or as a ﬁdiversion 
tacticﬂ (Tr. 119Œ120).  Similarly, neither Audubon Hospital nor 
Norton Healthcare had a rule prohibiting Gentry from adminis-
tering saline in the manner in which she did on June 21, 1999.  
It has not been established that 
Gentry violated any universally 
accepted standard of nursing practice. 
On the other hand, the Kentucky Nursing Statutes require the 
reporting of negligence in making incorrect entries or failing to 

make essential entries on essential records.  Despite this fact, 
when she called Sandra Johanson at the KBN to ask about Gen-
try™s alleged misconduct, Randa 
Bryan didn™t mention Kiesler™s 
improper charting or that Kiesle
r did not enter the prescribing 
physician™s name on Faye Jeannette™s medical records.
21Respondent treated Kiesler, an 
employee with no history of 
support for the NPO, very differently than Gentry.  Not only 
did it fail to report her, it provided Kiesler with free legal coun-
sel in her dealings with the KBN, while it did nothing to assist 
Gentry. 
 20 For example, Professor Barbara Lee testified that her university 
teaches that the use of placebos in clinical practice is always inappro-
priate in accordance with the ﬁr
ecommendationsﬂ of various organiza-
tions. 
21 The KBN™s Sandy Johanson recalled that Randa Bryan reported to 
her that Gentry had given a patient 
ﬁnormal saline in lieu of their pain 
medicationﬂ (Tr. 613).  If Johanson™s recollection is accurate, this re-
port was misleading in suggesting that Gentry was supposed to admin-
ister pain medication and instead administered saline.  Johanson™s 
recollection is consistent with Exh. R-23, p. 1, the written material 
submitted by Respondent to the KBN. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 156 
This record provides no basis for determining whether Ki-
esler did or did not receive a 
telephone order from Dr. Loheide 
on the evening of June 21.  However, I conclude that antiunion 
animus is indicated by Respondent™s failure to investigate 
whether she did or not, as well as its failure to report Kiesler to 
the KBN.  When Randa Bryan reviewed Faye Jeannette™s chart, 
it was obvious that there were signi
ficant irregularities with the 
morphine orderŠin addition to the fact that was charted in the 
wrong place.  Kiesler had not entered the prescribing physi-
cian™s name by the order, a
nd it was obvious that Dr. Schmidt 
had not ordered the morphine.   
Additionally, contrary to the hospital™s internal regulations, 
no physician had signed off on the 
order.  Under these circum-
stances, a manager, acting withou
t a predisposition to exculpate 
Kiesler, would have at least trie
d to determine whether in fact 
Dr. Loheide, identified by Kiesler in her June 29 e-mail to 
Bryan (GC Exh. 81), had given such an order and why no doc-
tor had signed off on it 2 weeks after it was allegedly given.  
Bryan™s lack of interest in this matter, I conclude, was also a 
result of her determination to use the care of Faye Jeannette to 
discharge Jane Gentry, due to her activities on behalf of the 
NPO.22CONCLUSION OF LAW Respondent, Norton Healthcare, Inc. d/b/a Audubon Hospital 
violated Section 8(a)(3) and (1) of the Act in terminating Eliza-
beth Jane Gentry on July 12, 19
99, and in reporting her to the 
Kentucky Board of Nursing on July 13, 1999. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discrimi
natorily discharged Eliza-
beth Jane Gentry, it must offe
r her reinstatement and make her 
whole for any loss of earnings and other benefits, computed on 
a quarterly basis from date of di
scharge to date of proper offer 
of reinstatement, less any net interim earnings, as prescribed in 

F. W. Woolworth Co.,
 90 NLRB 289 (1950), plus interest as 
computed in 
New Horizons for the Retarded,
 283 NLRB 1173 
(1987). Because the Respondent has a proclivity for violating the Act 
and because of the Respondent™s egregious misconduct, dem-
onstrating a general disregard for the employees™ fundamental 
rights, I find it necessary to issue a broad Order requiring the 
Respondent to cease and desist from infringing in any manner 
on rights guaranteed employees 
by Section 7 of the Act. 
Hick-mott Foods, 242 NLRB 1357 (1979). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
23                                                          
                                                                                             
22 The failure of an employer to 
investigate the alleged improprieties 
of employees, not known to be uni
on supporters, was found to indicate 
discriminatory treatment of union supporters in 
Bohemia, Inc., 
266 
NLRB 761, 776 (1983), and 
Standard-Coosa-Thatcher, 
257 NLRB 
304, 322 (1981). 
23 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
ORDER The Respondent, Norton Healthcare, Inc. d/b/a Norton 
Aududon Hospital, Louisville, Kentucky, its officers, agents, 

successors, and assigns, shall 
1. Cease and desist from 
(a) Discharging or otherwise 
discriminating against any em-
ployee for supporting the Nurse™s Professional Organization or 

any other union. 
(b) In any manner interfering with, restraining, or coercing 
employees in the exercise of the rights guaranteed them by 
Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Eliza-
beth Jane Gentry full reinstatement to her former job or, if that 

job no longer exists, to a subs
tantially equivalent position, 
without prejudice to her seniority or any other rights or privi-

leges previously enjoyed. 
(b) Make Elizabeth Jane Gentry whole for any loss of earn-
ings and other benefits suffered as
 a result of the discrimination 
against her in the manner set forth in the remedy section of the 

decision. 
(c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharge, and within 3 
days thereafter notify Elizabeth Jane Gentry in writing that this 
has been done and that the discharge will not be used against 
her in any way. 
(d) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at its 
Louisville, Kentucky hospital c
opies of the attached notice 
marked ﬁAppendix.ﬂ
24 Copies of the notice, on forms provided 
by the Regional Director for Region 9, after being signed by the 

Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 

consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
 mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
24 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  NORTON AUDUBON HOSPITAL
 157
ployees and former employees em
ployed by the Respondent at 
any time since July 12, 1999. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
  